DEFENDANT, found guilty of grand larceny and sentenced to the penitentiary, asks a reversal. He says the district court committed eight prejudicial errors: five by admitting certain evidence, one by denying his motion for a directed verdict of not guilty, one by refusing an instruction tendered by him, and one by giving a certain instruction among nineteen given to the jury. *Page 71 
1. No serious violation of recognized rules for admitting evidence is shown.
2. The instructions were ample and adequate.
3. The prima facie case made by the prosecution consisted of evidence that was wholly circumstantial but not inherently unconvincing. Except by cross-examining some of the people's witnesses there was no attempt to overcome it. The defendant did not testify himself and called no witnesses in his defense. The jurors had before them evidence which, if believed, was sufficient to convict; hence the trial court was right in refusing to direct an acquittal. The resulting jury verdict, unimpeached, is binding upon us.
Judgment affirmed.
MR. CHIEF JUSTICE HILLIARD and MR. JUSTICE BOCK concur.